DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 03/23/2021.
In the application claims 1-6 are pending.
Applicant’s arguments with respect to amended claim 1 were fully considered; however, the arguments are moot in view of the new grounds of rejections. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Applicant may have inadvertently placed a period on page 2 line 13 of claim 1.  Applicant may have inadvertently delete the space between, “The virtual” in claim 3. 
Claim 1 page 2 line 1 has the phrase “and/or.” Applicant is request to replace the phrase with either “and” or “or” in an effort to clearly define to bounds of the claimed invention.
Appropriate correction is required.
Examiner is requesting amending the following limitation of claim 1 in an effort to clearly define to bounds of the claimed invention, “…wherein the millimeter wave vibration detection module, [[or]] the sound detection module, [[or]] the wireless positioning module, [[or]] and the image capturing module [[is]] are operable to acquire a signal feature value of a state of [[an]] a nearby article or [[an]] a surrounding environment…”

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheuvront (US 2017/0361468 A1) in view of Mihajlovic (US 2019/0120931 A1) and further in view of Mullins (US 2017/0193705 A1).
Consider claim 1, Cheuvront teaches, a virtual and real information integration spatial positioning system, (Cheuvront teaches, “an autonomous mobile robot includes a chassis, a sensing system to generate signals for generating a map of a home, locomotive members to support the chassis on a floor surface within the home, and a controller operable with a wireless communication system.” See ¶ 0011) comprising: 
an image output device (202), (Cheuvront teaches, “mobile computing device 202 can include user input elements such as, for example, one or more of a touchscreen display” See ¶ 0093. Cheuvront teaches, “the mobile computing device 202 displays a user interface map corresponding to the robot map of the home 10” See ¶ 0188); 
a processor unit 200, which communicates and connects with the image output device (202), the processor unit comprising a map data building module and an image postprocesing module, the processor unit (200) communicating and connecting with a database, (Cheuvront teaches, “the mobile robot 300 uses its sensors to generate a map of the home 10 and localize the mobile robot 300 within the map.” See ¶ 0092. Cheuvront teaches, “the map is persistent and stored in the remote computing system 200 for access by one or more mobile robots 300, 301 and/or the AMD 400.” See ¶ 0110. Cheuvront teaches ,  “the communication network 201 of FIG. 2 depicts the mobile computing device 202 as being wirelessly linked to the remote computing system 200” See ¶ 0094.  Cheuvront teaches, an image postprocesing module, “extracted features from the robot map, which can include features extracted from images captured by the mobile robot's image capture system 310 or features extracted using obstacle detection sensors or other sensors of the sensing system 308, have geometric characteristics unique to the extracted features.” See ¶ 0146); 
at least one network gateway (110), which communicates and connects, via a network (201), with the processor unit (200), (Cheuvront teaches, “a map database or coverage database may be transmitted to and stored in a location other than the robot 300, e.g., a local hub 110 or gateway within the home 10, a hub, gateway, server 204 or similar on the remote computing system 200, or virtualized instances of the same available on the Internet. In certain cases, the mobile robot 300 transmits its map to the remote computing system 200 and the audio media device (AMD) 400 accesses this map from the remote computing system 200 to provide audible summaries of measurement data to a user 100.” See ¶ 0240); 
a plurality of mesh routers (162), which communicate and connect with the network gateway (110), (Cheuvront teaches, “[v]arious type of wireless networks (e.g., Bluetooth, radio frequency, optical based, etc.) and network architectures (e.g., mesh networks) may be employed by the communication network 201.” See ¶ 0094. Cheuvront teaches, “the robot 300 communicates wirelessly with the hub 110 through a router 162 via the WAP 164.” See ¶ 0235.); 
a sound detection module, which comprises a sound issuing unit (400) and/or a sound collecting unit (402) and a second processor (408) , (Cheuvront teaches, “[t]he microphone unit 402 can detect acoustic signals emitted by the audio media device 400, in particular, by detecting reflections of the emitted acoustic signals within the home 10. In some examples, the controller 408 causes the speaker unit 404 of the audio media device 400 to generate acoustic signals, and the microphone unit 402 receives corresponding acoustic reflections after the acoustic signals have travelled through the environment of the audio media device 400.” See ¶ 0131) the second processor comprising an analog-to-digital converter, (Cheuvront teaches, “one or more microphones and one or more speakers, to convert acoustic signals into electrical signals [i.e. claimed analog-to-digital converter] or convert electrical signals into acoustic signals [i.e. DAC converter]. The audio media device 400 includes a microphone unit 402 with at least one microphone to receive audible signals and at least one speaker unit 404 with at least one speaker to emit audible signals.” See ¶ 0124.) the second processor being electrically connected with the sound issuing unit (400) and/or the sound collecting unit (402), the second processor communicating and connecting with one of the mesh routers (162), (Cheuvront teaches, “[t]he constructed acoustic map of the home 10 includes location of surfaces and other objects that, for example, cause acoustic reflections received by the microphone unit 402. The acoustic mapping routine provides a location of the audio media device 400 within the baseline acoustic map relative to the surfaces and other objects within the home 10.” See ¶ 0134. Cheuvront teaches, “the robot 300 communicates wirelessly with the hub 110 through a router 162 via the WAP 164.” See ¶ 0235.); 
a wireless positioning module (316), which comprises a third processor (306), the third processor communicating and connecting with one of the mesh routers (162), 
(Cheuvront teaches, “mobile robot 300 further includes a wireless communication system 316 that allows the mobile robot 300 to communicate with the remote computing system 200, as shown in the communication network 201 of FIG. 2. Using the wireless communication system 316, the controller 306 transmits data to the remote computing system 200.” See ¶ 0114 and Fig. 3B shows wireless communication system 316 and controller 306 in communication with the hub 110 and router 162, See ¶ 0235. Cheuvront teaches, “[t]he mobile robot 300 roams the home 10 and uses RF signatures, visual recognition, received signal strength and other methods to recognize connected devices in the home 10 and automatically place them on the robot map of the home 10.” See ¶ 0243. Cheuvront teaches, “a user 100 asks the AMD-equipped mobile robot 300 to find devices having RF signatures. For example, if a user 100 asks the AMD-equipped mobile robot 300, ‘Where is my phone?’, the mobile robot 300 searches radio frequency signals around the home 10 looking for the Bluetooth ID of the phone associated with the user 100 in a database on or accessible to the remote computing system 200 and/or mobile robot 300.” See ¶ 0245.)

(Cheuvront teaches, “the controller is configured to generate a map of an environment based on the sensor signals. In some cases, the navigation sensor includes a camera configured for visual identification of features and landmarks used in calculating a robot pose on the generated map.” See ¶ 0049.Fig 3B shows a camera (310/2070B).  Cheuvront teaches, “the mobile robot 300 employs visual simultaneous localization and mapping (VSLAM) to build its map and determine a current pose on the map. The sensing system 308 includes one or more localization sensors, e.g., a camera 310, that generate signals for the controller 306 to determine the mobile robot's location and orientation relative to features detected in the environment.” See ¶ 0108.)

wherein the sound detection module or the wireless positioning module or the image capturing module is operable to acquire a signal feature value of a state of an article or an environment, which is transmitted through each of the mesh routers and the network gateway to the processor unit to be processed by the processor unit to have the map data building module generate at least one piece of positioning information regarding the state of the article or the environment to be displayed on the image output device, the image postprocessing module being operable to carry out post processing and generating a simulation image that simulates the state of the article or the environment according to the signal feature value and a real image of the state of the Cheuvront teaches, “conditions imaged and/or detected by the mobile robot 300, e.g., by the camera 2070B, are presented in a virtual reality portal that allows a remote user 100 to view the home 10 from multiple vantage points. The user 100 can interact with the presented images to simulate movement through and within multiple rooms in the virtual reality portal without having to manually drive the mobile robot 300 through the home 10 to view an area of the home 10. In some examples, the virtual reality portal is an immersive, high definition, interactive 3D photographic reconstruction of the home 10.” See ¶ 0229. Cheuvront teaches, “location-based images therefore provide interactive, explorable views of the home 10 as provided in a virtual representation through which a remote user 100 may navigate on a human readable display of a remote Internet accessible device with. out having to drive the robot 300 through the home 10.” See ¶ 0230. Cheuvront teaches, “the mobile robot 300 is used for remotely monitoring non-visible conditions in the home 10 (e.g., temperature, toxin, humidity, and similar air quality measurements) and overlaying a visible information icon and/or interactive menu within the virtual reality portal at the displayed locations Lx1, Lx2, Lx3 . . . Lxn where the conditions are measured. In some implementations, the mobile robot 300 includes one or more onboard environmental sensors configured to collect information from the home 10 during floorplan traversal, and the monitoring system presents the information to a remote user 100 who is monitoring conditions through the interactive 3D photographic reconstruction of the home 10.” See ¶ 0232.


With respect to, “a millimeter wave vibration detection module, which comprises a first processor, a millimeter wave generator, a transmitting unit, and a receiving unit, the millimeter wave generator being electrically connected with the first processor, the transmitting unit and the receiving unit being each electrically connected with the millimeter wave generator, the first processor communicating and connecting with one of the mesh routers,” in an analogous at, Mihajlovic teaches, “a parking assistance system comprising mm-wave radar sensor with specific integrated mm-wave IC Front, specific antenna arrangement, innovative module package for the system, specific position of the innovative system on a vehicle. The proposed Apparatus is capable of detecting the obstacle distance, having inherently low-cost system topology” See ¶ 0001. Mihajlovic teaches,  “the Digital processing entity 40, the signal is analyzed to detect the possible vibrations related to the detection of a living being, or detection of the specific predefined moving pattern, being labeled for specific pre-defined event” See ¶ 0030. Mihajlovic teaches, “Millimeter-wave radar with integrated front end on silicon 10, System on Chip, analog processing of the mm-wave signal, where the following entities are included: Fractional N PLL--Phase Locked Loop 605 with VCO Voltage Control Oscillator, providing ability to generate multi GHz ramp frequency sweep signal and signal frequency in band of operation” See ¶ 0039-0040. Mihajlovic teaches, “the vehicle infrastructure with control and processing unit 700, which may be integrated in the central vehicle sensor processing and control processing unit 800.” See ¶ 0079, Mihajlovic teaches, “the vehicle's computer system application portfolio, where the 

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Cheuvront and include a mmWave radar unit that generate mmWave and detect the vibration from the objects in the environment to map the contours of the environment, as suggested by Mihajlovic, and therefore, allowing the Cheuvront system to further define the depth and the resolution of the acoustic and RF signature map thereby accurate determining the 3D surrounding of the environment. 

With respect to, “wherein the millimeter wave vibration detection module is set up in a local environment at a predetermined site to build up a positioning point in original map data of the local environment.” In an analogous art, Mullin teaches, “an augmented reality device 105, according to an example embodiment, coupled to a transparent acousto-optical display 103. In general, an acousto-optical display is a transparent display that is controlled by acoustic waves delivered via an acoustic element, such as a surface acoustic wave transducer. The transparent acousto-optical display 103 includes a one or more waveguides secured to an optical element 132 (or medium).” See ¶ 0015. Mullin teaches, “the recognition module 202 may be configured to determine whether the captured image matches an image locally stored in a local database of images and corresponding additional information (e.g., three-dimensional model and interactive features) in the machine-readable memory 122 of the AR device 105. In one embodiment, the recognition module 202 retrieves a primary content dataset from an 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Cheuvront-Mihajlovic and include a the millimeter wave vibration detection module in an augmented reality device 105 determine whether the captured image matches an image locally stored in a local database of images [i.e. claimed original map data of the local environment] and corresponding additional information (e.g., three-dimensional model and interactive features)  and the augmented reality application 116 can create a map of the terrain near and around the user via one or more sensors 102 of the AR device 105 (e.g., via one or more millimeter wave sensors) as suggested by Mullin in ¶ 0029 and 0040.

Consider claim 2, the virtual and real information integration spatial positioning system according to claim 1, wherein the image output device comprises one of a display screen, an optic projector, and a wearable smart device, Cheuvront teaches, “mobile computing device 202 can include user input elements such as, for example, one or more of a touchscreen display” See ¶ 0093. Cheuvront teaches, “the mobile computing device 202 displays a user interface map corresponding to the robot map of the home 10” See ¶ 0188.

Consider claim 3, the virtual and real information integration spatial positioning system according to claim 1, wherein the wireless positioning module comprises one of an iBeacon and a WiFi device, Cheuvront teaches, “radio receiver or transceiver to monitor frequencies and/or WiFi frequencies for sufficiently strong receive signal strength” See ¶ 0096. Mihajlovic teaches, “Short range 433, 866, 915 MHz low data rate, used commonly worldwide in communication systems, WiFi” See ¶ 0105.

Consider claim 4, the virtual and real information integration spatial positioning system according to claim 1 further comprising a portable smart device, which communicates and connects with one of the mesh routers, Cheuvront teaches, “a wireless link between the mobile computing device 202 and the mobile robot 300 to enable the mobile computing device 202 to directly transmit a wireless command signal to the mobile robot 300.” See ¶ 0094. Cheuvront teaches, “the audio media device 400 device, e.g., the mobile computing device 202, has connected to a wireless communication network (e.g., WLAN) within the home 10, or detects a wireless signal, e.g., a Bluetooth or wireless signal, that the user device emits.” See ¶ 201. Cheuvront teaches, “the robot 300 communicates wirelessly with the hub 110 through a router 162 via the WAP 164” See ¶ 235.

Consider claim 5, the virtual and real information integration spatial positioning system according to claim 1, wherein the database comprises a feature comparison module, Cheuvront teaches, “the extracted features form unique identifiers for each of the rooms 20A, 20B, 20C. In some implementations the mobile robot 300 uses the extracted features to determine which of the rooms 20A, 20B, 20C it currently is located in response to detecting a specific feature or features associated with a room identifier.” See ¶ 0109. Cheuvront teaches, “an analysis to reduce the discrepancies, the remote computing system 200 receives both the robot map and the acoustic map and compares extracted features from the robot map with extracted features from the acoustic map… by comparing these extracted features from the two maps, the remote computing system 200 determines whether the acoustic map and the robot map have any discrepancies with respect to the location or orientation of these extracted features.” See ¶ 0146. Cheuvront teaches, “the mobile robot 300 autonomously navigates toward the room 20B, the mobile robot 300 determines that the mobile robot 300 is within the room 20B upon recognizing unique features associated with the room 20B.” See ¶ 0187.

Consider claim 6, the virtual and real information integration spatial positioning system according to claim 1, wherein one of the mesh routers is arranged as a mesh coordinator, Cheuvront teaches, “network architectures (e.g., mesh networks) may be employed by the communication network 201.” See ¶ 0094. Cheuvront teaches, “(such as a Google OnHub [Registered Trademark] Wi-Fi access point” See ¶ 0235. Therefore, inherently implies that the routers are arranged as mesh coordinator, See Fig. 1. Ordinary skilled artisan knows that plurality of “Google OnHub Wi-Fi access point” are arranged as mesh coordinator. If user have multiple OnHubs and want to create a mesh Wi-Fi network with them, User can set them up in the Google WiFi app. First, add one OnHub as the primary router and then add other(s) as mesh WiFi points. Nonetheless, Examiner takes Official Notice that it is well known in the art for the mesh routers to be arranged as a mesh coordinator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683